UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 000-54110 Highlands Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 27-1954096 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 310 Route 94, Vernon, New Jersey 07462 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-764-3200 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x As of November 8, 2011 there were 1,788,262 shares of the registrant’s common stock, no par value outstanding. 1 Highlands Bancorp, Inc. INDEX Page Part I – CONSOLIDATED FINANCIAL INFORMATION Number Item 1: Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures about Market Risk 29 Item 4: Controls and Procedures 30 Part II - OTHER INFORMATION Item 1: Legal Proceedings 30 Item 1.A. Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3: Defaults Upon Senior Securities 30 Item 4: (Removed and Reserved) 30 Item 5: Other Information 30 Item 6: Exhibits 30 SIGNATURES 32 2 Part 1. CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements HIGHLANDS BANCORP, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, (In Thousands, except share and per share data) ASSETS Cash and due from banks $ $ Interest bearing deposits in other banks 40 30 Federal funds sold - Cash and Cash Equivalents Time deposits in other banks Securities available for sale Restricted investment in bank stock Loans receivable, net of allowance for loan losses of $2,049 and $1,693, respectively Premises and equipment, net Goodwill Accrued interest receivable Foreclosed assets Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest-bearing Total Deposits Borrowings Accrued interest payable 67 70 Other liabilities Total Liabilities Stockholders' Equity Preferred stock, Series C, liquidation preference of $1,000 per share, 6,853 outstanding at September 30, 2011; none outstanding at December 31, 2010. Series A, liquidation preference of $1,000 per share, none outstanding at September 30, 2011; 5,450 outstanding at December 31, 2010. Warrant preferred stock Series B, liquidation preference of $1,000 per share, none outstanding at September 30, 2011; 155 outstanding at December 31, 2010. Common stock, no par value; authorized 10,000,000 shares; issued and outstanding 1,788,262 shares Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Consolidated Financial Statements. 3 HIGHLANDS BANCORP, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In Thousands) except share and per share data) Interest income: Loans $ Securities 71 Federal funds sold 1 2 2 4 Other interest-earning assets 17 92 93 Total interest income Interest expense: Deposits Borrowings 34 35 Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-interest income Fees and service charges 98 Gain on sale of investment securities - - 45 87 Loss on sale of foreclosed assets - - ) - Other income 24 9 53 29 Total non-interest income Non-interest expenses Salaries and employee benefits Occupancy and equipment Professional fees (1
